EXHIBIT 99.1 Sun Healthcare Group, Inc. Reports 2010 First-quarter Earnings; EPS of $0.24 Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (April 28, 2010)—Sun Healthcare Group, Inc. (NASDAQ GS: SUNH) today announced its operating results for the first quarter ended March 31, 2010. Results for the first-quarter period ended March 31, 2010: · consolidated revenues rose 1.1 percent to $473.3 million, compared to the same period in 2009; o increased patient acuity drove rates; o hospice and rehabilitation therapy businesses showed solid revenue growth; · consolidated EBITDAR was $60.8 million and EBITDAR margin was 12.8 percent; · diluted earnings per share from continuing operations were $0.24; · free cash flow was $21.0 million for the quarter; · debt was reduced by $20.9 million; and · results included $1.0 million of non-recurring project costs associated with the continued implementation of a clinical/billing platform. Commenting on the Company’s first-quarter results, Richard K. Matros, Sun’s chairman and chief executive officer, remarked, “Although we’re still not seeing positive sustainable trends on the top line for our nursing centers or staffing business, the company turned in a solid quarter, driven by several factors. The acuity of the patients we care for was at an all-time high, increasing our Medicare rates and mitigating, to some extent, soft occupancy and skilled mix. Our hospice and contract rehab businesses delivered strong top-line results, and both segments are poised to have their best years in terms of EBITDA margin. In addition, our corporate overhead costs were well managed, which in turn contributed positively to our EPS results for the quarter. We increased our capital expenditure investments made in the year-over-year quarter by $5.2 million and even with that increased investment were able to generate solid free cash flow for the quarter of $21.0 million.” Segment Updates On a year-over-year basis for the quarter, revenue growth in Sun’s inpatient services business totaled $5.3 million, or 1.3 percent, due principally to revenue growth in SolAmor, the Company’s hospice business. SolAmor’s revenues nearly doubled, growing from $5.8 million to $11.0 million, due to census expansion derived from an October 2009 acquisition and same store census growth. SolAmor contributed $2.1 million of EBITDA for the quarter and a margin of 19.4 percent. Revenues from SunBridge’s nursing center operations were, however, flat on a year-over-year basis. Declines in nursing center customer base were fully offset by increased reimbursement rates attributable to growth in patient acuity. The acuity growth was evidenced by Medicare Rehab RUG utilization of 91.3 percent, which was up 310 basis points year-over-year, and Medicare REX utilization of 45.7 percent, which was up 450 basis points year-over-year. On an overall basis, inpatient services reported EBITDAR of $70.1 million for the quarter, with a margin of 16.7 percent. Sun’s rehabilitation therapy services business, SunDance, experienced revenue growth of $6.8 million, or 15.5 percent, in the quarter. EBITDA margin also expanded in the quarter by 110 basis points, producing an 8.0 percent EBITDA margin. These results were favorably impacted by the 11.3 percent growth in revenue per contract. In line with the medical staffing industry as a whole, Sun’s medical staffing services business, CareerStaff, continues to be negatively impacted by the slow national economy. Revenues from CareerStaff were down compared to revenues in the first quarter of 2009. Despite the decline in revenues, CareerStaff experienced a solid EBITDA margin of 7.1 percent for the quarter. Mr. Matros commented, “Our strategy of focusing on short-stay high acuity patients continues to pay dividends for the Company. Our acuity growth has certainly benefited the Company in terms of strengthening our underlying revenue factors.We remain on target to increase our Rehab Recovery Suites® beds in excess of 35 percent by the end of the year. I am pleased with the relative growth we have achieved in our hospice and rehabilitation businesses, especially in terms of the number of rehabilitation contracts as well as the revenue per contract. We are developing the approach and process changes that will be required to be implemented in the fourth quarter of this year as a result of healthcare reform.” Conference Call As previously announced, investors and the general public are invited to listen to a conference call with Sun’s senior management on Thursday, April 29, 2010, at 10 a.m. Pacific / 1 p.m. Eastern, to discuss the Company’s earnings for the first quarter of 2010. To listen to the conference call, dial (888) 542-1193 and refer to Sun Healthcare Group. A recording of the call will be available from 4 p.m. Eastern on April 29, 2010, until midnight Eastern on May 28, 2010, by calling (888) 203-1112 and using access code 7395427. About Sun Healthcare Group, Inc. Sun Healthcare Group, Inc.’s (NASDAQ GS: SUNH) subsidiaries provide nursing, rehabilitative and related specialty healthcare services principally to the senior population in the United States. Sun’s core business is providing inpatient services, primarily through 183 skilled nursing centers, 14 assisted and independent living centers and eight mental health centers. On a consolidated basis, Sun has annual revenues of $1.9 billion and approximately 30,000 employees in 46 states. At March 31, 2010, SunBridge centers had 23,205 licensed beds located in 25 states, of which 22,423 were available for occupancy. Sun also provides rehabilitation therapy services to affiliated and non-affiliated centers through its SunDance subsidiary, medical staffing services through its CareerStaff Unlimited subsidiary and hospice services through its SolAmor subsidiary. Forward-looking Statement Statements made in this release that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time. These forward-looking statements may include, but are not limited to, statements containing words such as "anticipate," "believe," "plan," "estimate,” "expect,” "hope,” "intend,” "may” and similar expressions. Examples of forward-looking statements include all statements regarding our expected future financial position and results of operations, business strategy, the impact of reductions in reimbursements and other changes in government reimbursement programs, growth opportunities and plans and objectives of management for future operations. Factors that could cause actual results to differ are identified in the public filings made by the company with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements; the impact that any healthcare reform legislation will have on our business; our ability to maintain the occupancy rates and payor mix at our healthcare centers; potential liability for losses not covered by, or in excess of, our insurance; the effects of government regulations and investigations; the significant amount of our indebtedness, covenants in our debt agreements that may restrict our activities and our ability to make acquisitions, to incur more indebtedness and to refinance indebtedness on favorable terms; the impact of the current economic downturn on our business; increasing labor costs and the shortage of qualified healthcare personnel; and our ability to receive increases in reimbursement rates from government payors to cover increased costs. More information on factors that could affect our business and financial results are included in our public filings made with the Securities and Exchange Commission, including our Annual Report on Forms 10-K and Quarterly Reports on Form 10-Q, copies of which are available on Sun’s web site, www.sunh.com. There may be additional risks of which we are presently unaware or that we currently deem immaterial. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond our control. We caution investors that any forward-looking statements made by Sun are not guarantees of future performance and are only made as of the date of this release. We disclaim any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. EBITDA and EBITDAR as used in this press release and in the accompanying tables, which are non-GAAP financial measures, are each reconciled to net income. Any documents filed by Sun with the SEC may be obtained free of charge at the SEC’s web site at www.sec.gov. In addition, investors and stockholders of Sun may obtain free copies of the documents filed with the SEC by contacting Sun’s investor relations department at (505) 468-2341 (TDD users, please call (505) 468-4458) or by sending a written request to Investor Relations, Sun Healthcare Group, Inc. 18831 Von Karman Suite 400, Irvine, CA 92612. You may also read and copy any reports, statements and other information filed by Sun with the SEC at the SEC public reference room at Room 1580, treet, N.E., Washington, D.C. 20549. Please call the SEC at (800) SEC-0330 or visit the SEC’s web site for further information. SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES KEY INCOME STATEMENT FIGURES CONSOLIDATED (in thousands, except per share data) For the For the Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 Revenue $ $ Depreciation and amortization Interest expense, net Pre-tax income Income tax expense Income from continuing operations Loss from discontinued operations ) ) Net income $ $ Diluted earnings per share $ $ EBITDAR $ $ Margin - EBITDAR % % EBITDA $ $ Margin - EBITDA % % Pre-tax income continuing operations $ $ Income tax expense $ $ Income from continuing operations $ $ Diluted earnings per share from continuing operations $ $ Net income $ $ Diluted earnings per share $ $ See definitions of EBITDA and EBITDAR in the table "Reconciliation of Net Income to EBITDA and EBITDAR". 1 of 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, 2010 December 31, 2009 (unaudited) (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other assets Deferred tax assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash, non-current Deferred tax assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and benefits Accrued self-insurance obligations, current Income taxes payable - Other accrued liabilities Current portion of long-term debt and capital lease obligations Total current liabilities Accrued self-insurance obligations, net of current portion Long-term debt and capital lease obligations, net of current portion Unfavorable lease obligations, net Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock of $.01 par value, authorized 10,000,000 shares, no shares were issued and outstanding as of March 31, 2010 and December 31, 2009 - - Common stock of $.01 par value, authorized 125,000,000 shares, 43,769,054 and 43,764,240 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss, net ) ) Total liabilities and stockholders' equity $ $ 2 of 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (in thousands, except per share data) For the For the Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 (unaudited) (unaudited) Total net revenues $ $ Costs and expenses: Operating salaries and benefits Self-insurance for workers' compensation and general and professional liability insurance Operating administrative costs Other operating costs Center rent expense General and administrative expenses Depreciation and amortization Provision for losses on accounts receivable Interest, net of interest income of $90 and $108, respectively Total costs and expenses Income before income taxes and discontinued operations Income tax expense Income from continuing operations Discontinued operations: Loss from discontinued operations, net of related taxes ) ) Loss on disposal of discontinued operations, net of related taxes - ) Loss from discontinued operations, net ) ) Net income $ $ Basic income per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net ) ) Net income $ $ Diluted income per common and common equivalent share: Income from continuing operations $ $ Loss from discontinued operations, net ) ) Net income $ $ Weighted average number of common and common equivalent shares outstanding: Basic Diluted 3 of 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 (unaudited) (unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities, including discontinued operations: Depreciation and amortization Amortization of favorable and unfavorable lease intangibles ) ) Provision for losses on accounts receivable Loss on sale of assets, including discontinued operations, net - Stock-based compensation expense Deferred taxes Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) ) Restricted cash ) Prepaid expenses and other assets Accounts payable ) ) Accrued compensation and benefits Accrued self-insurance obligations Income taxes payable - Other accrued liabilities Other long-term liabilities ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets held for sale - Net cash used for investing activities ) ) Cash flows from financing activities: Principal repayments of long-term debt and capital lease obligations ) ) Payment to non-controlling interest ) - Distribution to non-controlling interest ) ) Proceeds from issuance of common stock - 13 Net cash used for financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 4 of 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO EBITDA and EBITDAR (in thousands) For the For the Three Months Ended Three Months Ended March 31, 2010 March 31, 2009 (unaudited) (unaudited) Total net revenues $ $ Net income $ $ Income from continuing operations Income tax expense Interest, net Depreciation and amortization EBITDA $ $ Center rent expense EBITDAR $ $ EBITDA is defined as earnings before loss on discontinued operations, income taxes, interest, net, depreciation and amortization.EBITDAR is defined as EBITDA before center rent expense.EBITDA and EBITDAR are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.EBITDA and EBITDAR are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability. EBITDA and EBITDAR should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from EBITDA and EBITDAR are significant components in understanding and assessing financial performance, EBITDA and EBITDAR should not be considered in isolation or as alternatives to net income, cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because EBITDA and EBITDAR are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations, EBITDA and EBITDAR as presented may not be comparable to other similarly titled measures of other companies. 5 of 8 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF INCOME (LOSS) FROM CONTINUING OPERATIONS TO EBITDA and EBITDAR ($ in thousands) For the Three Months Ended March 31, 2010 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical Staffing Services Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ $ $ $
